DETAILED ACTION
Claims 3-6 and 16 were amended.  New claim 20 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitations added to the claim in the amendment filed April 7, 2022 appear to have been added without certain formatting or punctuation such that the scope of claim 16 is now unclear.  
At line 12, the claim now recites “said metal alloy being devoid or carbon in a mixture of an inert gas…”.  The language describing the absence of carbon in the metal alloy has been adjoined to the prior limitation describing the atmospheric gas mixture such that the two limitations are now linked.  As a result, the description of the mixture of inert gas and hydrocarbon gas appears to require the presence of the metal alloy in the sputtering target, rather than describing the sputtering atmosphere independent of the target’s composition.  As such, it is not clear if the later limitation describing the gas mixture are applicable only in the case of the sputtering target including a metal alloy.
Furthermore, at line 13-14, the claim now recites “this mixture optionally containing nitrogen, carbon and hydrogen in the material originating from the hydrocarbon gas.”  In this case, although Applicant has included a comma prior to the amended language, when read in context, this new limitation reads as a continuation of the recitation of optional components of the gas mixture rather than as a separate limitation describing the source of carbon and hydrogen in the sputtered layer.  In effect, the claim now reads as listing nitrogen, carbon and hydrogen as three optional components of the claimed mixture.  This language is confusing because it appears to attribute these elements simultaneously to both the “mixture” and the “material,” whereas it is understood that although the same elements may be contained in both, nitrogen, carbon and hydrogen contained in the gas mixture is distinct from the nitrogen, carbon and hydrogen contained in the material of the sputtered layer.  If these elements are optional in the mixture, are they also optional in the material of the sputtered layer?
Regarding claims 17-20, these claims are indefinite for the reasons set forth above by way of their dependence from claim 16. 

Claim Rejections - 35 USC § 102
Claims 1-5, 7-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieluf (U.S. Pub. No. 2018/0298483A1).
Regarding claims 1-5 and 7, Vieluf teaches a foil structure 302 coated with a layer 304, wherein the formation of the layer 304 can be carried out by means of a deposition of a gaseous coating material 306b using at least one material vapor source 306, or a material vapor source arrangement having one or more material vapor sources 306 (see paragraph 158; FIG. 2A).  The layer 304 can be formed of a carbon/metal mixture, including, for example a metal carbide (see paragraphs 263 and 175).  A coating layer including a carbon/metal mixture may include a proportion of carbon/metal of from about 80 at% to about 90 at% (see paragraph 41).  An exemplary metal carbide includes titanium carbide (see paragraph 102), in which the atomic ratio of titanium to carbon is 1:1.  Thus, in this case, a proportion of carbon/metal of from about 80 at% to about 90 at% is equivalent to a proportion of from about 40 at% to about 45 at% for each of carbon and titanium.  In the formation of the layer 304, constituents of the process atmosphere can be at least partially incorporated into the layer 304. For example, hydrogen and/or nitrogen from the process atmosphere can be incorporated into the layer 304 in amounts from about 1 at% to about 20 at% (see paragraph 164).
Regarding claims 8 and 9, Vieluf teaches that the layer 304 may be formed using the following metals and alloys thereof: Ti, Cr, Al, Cu, Ni Hg, Zr, Ta, V, Fe, Mo and W (see paragraph 137).
Regarding claim 11, Vieluf teaches that the foil structure 302 may comprise a thin Al or Cu foil (see paragraph 120).
Regarding claims 12-14, Vieluf teaches that the foil structure 302 can be used in an anode or cathode of a lithium ion battery (see paragraph 64).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vieluf as applied to claims 1-5, 7-9 and 11-14 above.
Regarding claim 6, although Vieluf does not explicitly teach an amount of oxygen in the layer 304, one of ordinary skill in the art would expect at least a small amount of oxygen to be present in the layer 304 of Vieluf even if only as an impurity.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vieluf as applied to claims 1-5, 7-9 and 11-14 above, and further in view of Lai (CN 107419220A, cited by Applicant; see English machine translation).
Regarding claim 10, Vieluf does not explicitly teach a layer thickness of from 30 to 200 nm or from 50 to 150 nm or from 50 to 100 nm.
	Lai teaches the formation of copper-carbon and nickel-carbon mixed layers may be formed by sputtering, wherein the thickness of the copper-carbon or nickel-carbon mixed layers is within the range of 5-300 nm (see paragraphs 25 and 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the layer of Vieluf having the thickness taught by Lai because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
	
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vieluf as applied to claims 1-5, 7-9 and 11-14 above, and further in view of Eun et al. (hereinafter “Eun”) (U.S. Pub. No. 2008/0254332A1).
Regarding claim 15, Vieluf is silent as to a fuel cell comprising a bipolar plate.
Eun teaches a fuel cell stack 100 including a bipolar plate 20, wherein the bipolar plate 20 is provided with a fuel flow field 21 and an oxidant flow field 22 on opposing surfaces thereof (see paragraph 41).   Eun teaches that the bipolar plate 20 may comprise graphite, carbon, metal on which materials with excellent corrosion resistance are coated.
Vieluf teaches that the deposition of layer 304 on an Al or Cu foil structure 302 improves the corrosion properties of the foil while providing good electrical conductivity (see 120).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the coated foil of Vieluf as a bipolar plate in the fuel cell stack of Eun because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed April 7, 2022 with respect to the rejection of claims 1-6, 7-9 and 11-14 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
When properly reviewing the teachings of Vieluf as a whole, it becomes clear that Vieluf does not particularly point to a combination of the ranges recited in claim 1.
Vieluf is not concerned with the problem of reducing the dissolution rate of the protective layer by the electrolyte.
Vieluf does not disclose the claimed metal foil with sufficient specific to constitute anticipation.

In response to Applicant’s arguments, please consider the following comments:
In considering “the teachings of Vieluf as a whole”, Applicant appears to have disregarded the most relevant teachings of Vieluf.  Although the claimed foil includes both metal and carbon, Applicant refers to paragraph 39 of Vieluf in discussing the carbon content of Vieluf’s protective layer, and Applicant refers to paragraph 40 of Vieluf in discussing the metal content of Vieluf’s protective layer, but Applicant has ignored paragraph 41 of Vieluf, which explicitly discusses combined amounts of carbon and metal in a protective layer which contains both.  Here, Applicant has effectively focused only on the broadest ranges disclosed by Vieluf which might otherwise necessitate an obviousness rejection were it not for other, more narrow teachings, not acknowledged by Applicant, which permit a proper anticipation rejection of claim 1.
In paragraph 41, Vieluf teaches the protective layer may include a proportion of carbon/metal (i.e., a sum total of carbon and metal) from about 80 at% to about 90 at%.  Vieluf later teaches, in paragraph 102, that a protective layer which includes both carbon and metal may include carbon and metal in the form of a metal carbide such as titanium carbide.  Given that titanium carbide contains equal parts of titanium and carbon on an atomic percentage basis, a protective layer that includes 80 at% to 90 at% of titanium carbide includes 40 at% to 45 at% of each of carbon and titanium.  The range of 40 at% to 45 at% falls entirely within the ranges claimed for both the atomic percentage of metal and the atomic percentage of carbon in the foil of claim 1.
As to the amount of hydrogen, Vieluf’s teaching of 1 at% to about 20 at% (see paragraph 164) is nearly identical to the claimed range of 2 to 20%. 
B)	It is not necessary for Vieluf to address the same problem as Applicant when the structure and composition of the layer of Vieluf is identical to that of the claimed foil.  Here, Applicant’s points to a variety of case law concerning obviousness rejections.  The rejection over Vieluf, however, is not an obviousness rejection.  Evidence of secondary considerations is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based.  See In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
C)	It is not agreed that Vieluf does not disclose the claimed metal foil with sufficient anticipation.  In fact, as discussed above, Vieluf discloses a layer containing 40 at% to 45 at% carbon, 40 at% to 45 at% titanium, and 1 at% to 20 at% of hydrogen, which is more specific than the foil composition recited in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727